Title: To George Washington from James Dunlop, 15 July 1789
From: Dunlop, James
To: Washington, George



Sir
Georgetown [Md.] 15th July 1789

Aggreeable to the directions contained in your letter to me dated Mount Vernon 6th April 1789 I have paid to Colo. Hooe of Alexandria the sum of Seven hundred Pounds Sterling in part of the debt due to the heirs of Colo. Colville by Thos Montgomerie Adam Stewart & Cumberland Wilson.
I am now prepared to make a further payment of £500 Ster. on the same account and have hopes of making it £250 Ster. more before I can hear from you—whatever may be in my hands belonging to these Gentlemen shall be paid on a few days notice in the manner that may be most convenient and aggreeable to you.
The Laws both of Maryland & Virginia authorize me to pay current money at the par of exchange in discharge of Sterling Debts and in this manner Colo. Hooe received his money. I am with the most perfect respect Sir Your most obt hue Sert

James Dunlop

